Beck, J.
(After stating the facts.)
1. We are of the opinion that the court should not have granted the injunctive relief given in the second paragraph or division of his order. There is a distinct recognition in the opinion and adjudication of the court that the transportation company had the right to extend its lines to Jacksonville and make that port its southern terminus.- And that being true, it had the right to carry from the port of Jacksonville, on its ships making the northern voyage, all articles of commerce and freight which it was prepared to handle and carry, and as a carrier of which it held itself out to the world.As a carrier by water it was not compelled to carry all kinds of freight; but, holding itself out as a carrier of lumber and offering to the public to receive and transport that species of freight, it was bound to receive it at any port from which it proposed to carry it, and it was under as strong a legal obligation to take freight of this character at Jacksonville as it was at Savannah. It was not bound to furnish adequate facilities for the shipment of all the lumber or all the freight of every other particular species that was offered. We are of the opinion, as was the judge below, that the transportation company was under no legal necessity or obligation to take lumber from the port of Savannah at all, had it, after a proper notice to the public, as it had once been a carrier of lumber, withdrawn itself as a carrier of that particular commodity; and it might, it seems, have confined its offerings to take lumber as freight to. the *767port of Jacksonville. Inasmuch as this carrier by water is not bound to furnish adequate facilities for shipping all the freight tendered, it is a received doctrine that it might withdraw one or more of its ships and reduce its carrying capacity, although at the time of making the reduction it did not have sufficient carrying capacity to take all the freight offered. Ocean Steamship Co. v. Savannah Locomotive Works & Supply Co., 131 Ga. 831, 836 (63 S. E. 577, 20 L. R. A. (N. S.) 867, 127 Am. St. R. 265, 15 Ann. Gas. 1044). And it would seem that if the copipany could reduce its carrying capacity and could altogether refuse to take lumber as freight at Savannah, it might reduce its space devoted to that species of freight, according to the exigencies of commerce’between the ports which it was serving. But whether it could do' this or not, we do not think that the Georgia court, within whose jurisdiction the port of Savannah happens to be, could undertake to regulate the commerce between the ports of Jacksonville and Savannah, two shipping ports, and some other port in some other State to which the articles of commerce sent from Jacksonville and Savannah are to be delivered. We observe that it is cogently argued in the brief of counsel for defendant in error that the order under discussion' •does not attempt to regulate commerce by directing the apportionment of space, admitting that "if this was true the order would pro tanto be error.” It is insisted that the court did not regulate nor attempt to regulate, but merely enjoined the defendant from discriminating as to regulations which it had already made. We fail to find the basis for the distinction which is sought here to be made. While such a distinction might possibly be drawn from the words of the court’s order, the order is in substance and effect a regulation of commerce between ports being in different States! It can not be said in defense of the order that it only incidentally affects commerce between such ports. One .of the plain purposes of that paragraph of the order under consideration is to require of the defendant company "a due proportion of space” to the shippers of lumber at Savannah, "taking into consideration the lumber shipments at any given time at Jacksonville and at Savannah respectively;” and, "as to the proportionate space which may be set apart under any allotment thus taking into consideration the lumber Teady for shipment at the two ports respectively, the defendant is enjoined from permitting lumber at Jacksonville to occupy space *768which, but for such occupancy, would be available to shipments tendered by the plaintiff, although prior tenders at Jacksonville may be sufficient to take the entire space for the sailing.” This injunctive order evidently requires at the hands of the defendant, company the allotment of a reasonable portion of the space set apart for lumber for the shippers at Savannah. If the court had said in its order that one half or two thirds of the space in each sailing available for lumber should be reserved for the Savannah shippers of lumber, it would seem that this would clearly be an attempted regulation of commerce in the particular commodity under consideration; and the fact that the order requires an allotment of space not measured by an arbitrary standard fixed by the court, but one which is to be determined by the amount of lumber ready to be shipped or offered for shipment at any given time, does not render the order any the less a very substantial regulation. And if it is competent for the Georgia court sitting at Savannah to make such a regulation as this, calling it an injunctive order, it would be competent for a Florida court sitting at Jacksonville to pass a similar order; and then, in case of complaints by Savannah ■shippers and Jacksonville shippers of lumber, with reference to the same sailings, that they had not been respectively allotted a reasonable or a proper proportion of the space, we would have the peculiar case- of a single issue pending before tribunals of different jurisdictions where the findings might be opposite and conflicting, and this carrier might be punished for a contempt of court in Georgia because it had allotted too much space to the Jacksonville shippers, and in Florida because it had allotted too little, even though it had acted in good faith in applying the rule of reason in the matter of allotment.
2. That portion of the court’s order embraced in paragraph three thereof, which is set out in the statement of facts, is not in accordance with the decision of this court in the case of Ocean Steamship Co. v. Locomotive Works & Supply Co., supra, wherein it is held that the practice of making "specific engagements in advance of the shipment, if the privilege is indifferently extended to all, is but another form of acceptance of goods' tendered in the order of their application. The same impartiality of service is rendered when public notice is given by the carrier that he will book the freight of all patrons, and reserve space for the goods *769engaged to be transported, as if he had received the goods of the shipper in the order of their tender.” While the presiding judge in his opinion discussed to some extent the evidence on tins suoject, there was no specific act of discrimination declared or enjoined; but the order as passed practically prevented the practice of booking, though it might be entered into in good faith and without discrimination.
What we have said above disposes of the ease on its merits, and requires a reversal of the judgment giving the injunctive relief granted by the court’s order, and renders it unnecessary to discuss in detail and specifically other questions raised in the record.

Judgment reversed.


All the Justices concur.